Title: From Thomas Jefferson to Thomas Mann Randolph, 11 January 1796
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Th:J. to T M Randolph
Monticello Jan. 11. 96.

I expected this would have gone by your waggon before this. But several accidents have delayed her departure. On bringing her here to have some repairs of smiths’ work they found she must have a new axle, and my carpenters being all at work at Shadwell, Nat took her back to Edgehill to make the axle. A fresh then prevented her coming over again till Friday evening. Saturday and this day will complete the smith’s work, but now we have a snow 6. I. deep and it is raining and freezing. I therefore write by post which leaves this now for Richmond on Tuesdays, and comes in on Fridays.
  I went on Saturday with Divers to see Mr. Meriwether’s machine thresh. It gets out only 6. bushels an hour, but it is only double geered and worked by 2. horses. The drum wheel revolves 36. times for one of the horse wheel. My model is treble geered, requires 4. horses, perhaps 6. but the drum wheel revolves 100. times for once of the horse wheel, consequently makes 3. strokes for one of Meriwether’s, and each stroke with 3. times the velocity. We are making out our bill of scantling for it. Both Divers and myself were however well satisfied with Mr. Meriwether’s  He will build on the same model; but I am for trying the treble.—Mr. Hornsby talks of moving to Kentuckey. If he does, N. Lewis junr. goes also. They go to see the country and determine in the spring. If they move, N.L’s land will be for sale. He talks wildly as to price, £3 an acre for 700. acres. I should think it a good bargain at £1200. and a hard one at £1600. His father thinks of buying or rather exchanging for it, as he has lands in Kentuckey adjoining Mr. Hornsby’s. These lands would suit Mr. R. of Dungioness.—Mrs. Gilmer is decided against leaving Pen-park. I have been fortunate in getting 5. prime fellows @ £15. a year, and 3. sawyers @ £18. and £20. each, so that with Essex &c. I have a good force for my works.—Our nail business has changed it’s appearance a good deal. A rise in the price of iron and fall in that of nails has struck off 20. per cent from the clear profits since the last winter. The two importing houses at Milton have also brought a deluge of British nails with a view as is said of putting down my work. I have hereupon been obliged to enter the lists with them, by establishing a deposit of nails for retail at Milton, another at Charlottesville, and shall send another to Staunton. I ask from the people no more than I did from the merchants with an advance only of 5. percent commission to the retailer. That is to say I retail at 5. per cent on the Richmond wholesale prices. This I presume will soon give me a clear field, and defeat in this particular this effort of the general system of Scotch policy to suppress every attempt at domestic manufacture.—I am in hopes my cutting machine, hoop iron and rope will be up soon. If this should find you in Richmond perhaps you can aid in getting them off, as also 3. or 4. tons of nail rod lodged for me at Gamble & Temple’s.—Jefferson is and has been constantly well, as we all are. We shall write by Nat. again. Suck will not be able to go, as she is still confined. Little Critta will go. My love to my dear Martha. Adieu affectionately.

P.S. Corn @ 15/ here and rising. Very scarce. I am obliged to buy considerably.—I must trouble you for another land warrant for 25. acres of land.

